MORRIS, Judge.
Defendant first contends that the trial court erred in denying his motion for a second psychiatric examination. Defendant *4maintains that such a denial deprived him of his fifth, sixth and fourteenth constitutional amendment rights. We find no merit in this contention. A criminal defendant is entitled to a fair trial with the assistance of counsel. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed. 2d 799 (1963). Without question, this principle implies that the defendant “. . . is capable of understanding the nature and object of the proceedings against him and to conduct his defense in a rational manner. ...” State v. Jones, 278 N.C. 259, 266, 179 S.E. 2d 433 (1971). Unless the defendant is competent mentally at the time of trial the State cannot force the accused to enter a plea and to defend himself from prosecution. This “. . . rule is for the protection of the accused, rather than that of the public, though it applies even to a defendant who demands trial. The rule has been explained on the ground that the accused is disabled by act of God from making whatever defense he may have.” 21 Am. Jur. 2d, Criminal Law, § 62, pp. 143-144.
Once the question of competency has been raised, whether by the defendant, State, or court, “[t]he manner and form of an inquiry to determine whether a person accused of [a] crime has the mental capacity to plead to the indictment and prepare a rational defense is for the determination of the trial court in the exercise of its discretion. ...” 2 Strong, N. C. Index 2d, Criminal Law, § 29, p. 526. Furthermore, “. . . such action is . . . not reviewable unless [such] discretion is abused by being exercised arbitrarily.” 21 Am. Jur. 2d, Criminal Law, § 66, p. 149. Moreover, a defendant, though entitled to a fair trial while mentally competent, is not entitled to a second psychiatric examination to determine his competency as a matter of right. State v. Cavallaro, 1 N.C. App. 412, 414, 161 S.E. 2d 776 (1968) ; affirmed 274 N.C. 480, 164 S.E. 2d 168 (1968).
Defendant also contends that the trial court erred in excluding evidence that defendant, in an earlier prosecution for another different criminal assault with a deadly weapon charge, had been acquitted by reason of insanity. Defendant thus argues that under State v. Duncan, 244 N.C. 374, 93 S.E. 2d 421 (1956), a prior adjudication of his insanity was admissible in this particular subsequent prosecution. In Duncan, the defendant was charged with murder and raised the - defense of his insanity. During the same term in which the bill of indictment was returned and only a short time after the • alleged commission of the crime, the trial judge impanelled a jury to determine *5defendant’s competency. This jury determined that defendant was . . insane and without sufficient mental capacity to undertake his defense or to receive judgment in this case . . and the defendant was committed to a State psychiatric hospital. Id. at 377. When subsequently tried under the murder charge, the defendant unsuccessfully tried to introduce into evidence that “. . . adjudication of insanity. . . .” In view of the exclusion of that evidence, the State Supreme Court ordered a new trial, holding that “[t]he record of his adjudication of insanity at the January Term 1947 of the Superior Court of Chatham County offered by the defendant for the purpose of tending to show that he was insane at the time of the inquisition is admissible in evidence for the consideration of the jury on the issue as to whether or not he was insane when the alleged offense was committed in December 1946.” Id. at 379. The Court further opined that such evidence is admissible “. . . provided the inquiry bears such relation to the person’s condition of mind at the time of the alleged crime as to be worthy of consideration in respect thereto.” Id. at 377.
Here, unlike the situation in Dunccm, where the adjudication of “insanity” and incompetence arose only a month after the alleged offense had occurred, this defendant seeks to introduce evidence with respect to his competency in a completely different cause of action pursued under a different circumstance many months prior to this present adjudication, to substantiate some current claim of insanity. This particular question of insanity turns on this jury’s determination of the defendant’s mental state at the time of this particular crime charged. What his mental state happened to be when he allegedly committed an earlier different offense is simply not relevant and too remote to this prosecution and hence fails to bear “such relation to the person’s condition of mind at the time of the alleged crime as to be worthy of consideration in respect thereto.” Id. at 377. “ ‘Courts are today universally agreed that both prior and subsequent mental condition, within some limits, are receivable for consideration. . . .’ ” (Emphasis supplied.) (Citation omitted.) Id. at 378. Here, however, the particular attempt to reach back to a previous jury’s finding of insanity is simply beyond those reasonable limits which govern judicial determination of reasonableness and relevancy. Unlike the situation presented in Duncan, there is a significant question “. . . as to remoteness of the [prior] adjudication . . .”, and such remote*6ness distinguishes this case from the fact situation presented in Duncan. Id. at 378.
Essentially, the problem is one of relevancy versus prejudice. Often evidence, notwithstanding some relevant link to the issues involved in the particular case, should be excluded because the prejudicial effect outweighs the probative value. Thus, “[e]ven relevant evidence may ... be subject to exclusion where its probative force is comparatively weak and the likelihood of its playing upon the passions and prejudices of the jury is great. This is not a general rule of exclusion, but it ... is a factor to be considered, along with those of unfair surprise and confusion of issues, in determining whether a particular item of evidence should be rejected on the ground of remoteness.” 1 Stansbury, N. C. Evidence, § 80, pp. 243-244 (Brandis Rev. 1973). The obvious danger in admitting this particular evidence is that the jury may ignore the court’s instructions as to the law of insanity and reach back to the prior verdict of not guilty by reason of insanity to resolve the difficult issue of insanity in this current prosecution. Moreover, even a “. . . limiting instruction may be insufficient to overcome the highly prejudicial likelihood that the jury will give the evidence controlling or at least significant weight in resolving the issue as to which it is incompetent; and in such cases the evidence should be excluded.” 1 Stansbury, N. C. Evidence, § 79, p. 241 (Brandis Rev. 1973). Therefore, we hold this case is distinguishable from Dtmcan and overrule defendant’s contention.
Defendant’s other assignments of error go to various aspects of the court’s charge to the jury. A contextual reading of the instructions, however, indicates no error prejudicial to the defendant.
No error.
Judges Parker and Martin concur.